Citation Nr: 0906514	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In November 2008, the appellant presented testimony at a 
Travel Board hearing conducted by the undersigned. A personal 
hearing was also held at the RO in May 2005. Transcripts of 
both hearings are in the file.

In February 2009, this case was advanced on the Board's 
docket by the Veterans Law Judge for good cause. 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2008); 38 C.F.R. § 20.900(c) 
(2008).

The Board notes that the Veteran has several other claims in 
various stages of development.  None of these are before the 
Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2009 letter, Ashok K. Sinha, D.O., opined that 
the Veteran had been diagnosed with chronic obstructive 
pulmonary disease.  Dr. Sinha also opined that that he 
believed the appellant's exposure to Agent Orange in Vietnam 
had affected his breathing, and that there was a high 
probability that his exposure contributed to his chronic 
obstructive pulmonary disease.

Dr. Sinha's statement provides for the first time competent 
evidence that the Veteran's chronic obstructive pulmonary 
disease is related to his military service, specifically, 
that his exposure to Agent Orange in Vietnam had a high 
probability of contributing to his chronic obstructive 
pulmonary disease.  A VA examination to evaluate the nature 
and etiology of the Veteran's chronic obstructive pulmonary 
disease has not, however, been performed.  In light of Dr. 
Sinha's January 2009 letter, the Veteran should be scheduled 
for a VA examination that will address this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain the 
Veteran's medical treatment records for 
his chronic obstructive pulmonary disease 
from Ashok K. Sinha, D.O., 1569 Buford 
Drive, Highway 20, Lawrenceville, Georgia 
30043.  The Veteran should also be 
afforded an opportunity to submit any 
additional evidence, not already of 
record supporting his claim.

2.  After completion of all of the above, 
the Veteran should be afforded a VA 
respiratory examination, to determine the 
nature and etiology of his chronic 
obstructive pulmonary disease. The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the physician prior to the examination, 
and the physician should review the 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed. Based 
on examination findings, historical 
records, medical principles, and, any 
evidence associated with the record as a 
result of the development ordered above, 
including Dr. Sinha's treatment records.  
The physician must offer an opinion 
addressing whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that chronic obstructive pulmonary 
disease is etiologically related to the 
Veteran's period of active service to 
include his in-service exposure to Agent 
Orange.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the Veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

5. The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
chronic obstructive pulmonary disorder 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
DEREK R. BROWN	
Veterans Law Judge, Board of Veterans' Appeals

